 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Brandon Lamar Pruitt

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:16-cr-285-APG-NJK

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (Third Request)
14   BRANDON LAMAR PRUITT,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Elham Roohani, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Heidi Ojeda, Assistant
20   Federal Public Defender, counsel for Brandon Lamar Pruitt, that the Sentencing Hearing
21   currently scheduled on November 6, 2018 at the hour of 3:00 p.m., be vacated and continued to
22   a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defense is scheduled to be in trial in United States v. Fujinaga
25   et al, 2:15-cr-198-GMN-NJK, during the currently scheduled sentencing hearing date.
26          2.      Defendant is incarcerated and does not object to a continuance.
 1           3.     Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice.
 3           This is the third request for continuance filed herein.
 4           DATED this 30th day of October, 2018.
 5
 6    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          Acting United States Attorney
 7
 8      /s/ Heidi Ojeda                                  /s/ Elham Roohani
      By_____________________________                  By_____________________________
 9    HEIDI OJEDA                                      ELHAM ROOHANI
      Assistant Federal Public Defender                Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-285-APG-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BRANDON LAMAR PRUITT,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12                                                                           February 7, 2019
     November 6, 2018 at the hour of 3:00 p.m., be vacated and continued to _________________

13                    2 00 __.m.
     at the hour of ___:___ p

14                      30th day of __________,
            DATED this ____          October    2018.

15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
